Citation Nr: 1621354	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cancer of the left kidney, status post left nephrectomy, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction of this matter is now with the RO in Winston-Salem, North Carolina.

In August 2014, the Board denied the claim. Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a May 2015 Order based on a Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the denial of this claim. In the JMR, the parties agreed that the Board failed to provide the Veteran with a hearing that he timely requested within the period allowed under 38 C.F.R. § 20.1304(a), and to provide the representative the chance to review the file. Therefore, in accordance with the Court's order, the Board remanded this matter with directives instructing the RO to schedule the Veteran for a video conference hearing, and to allow the Veteran's representative the opportunity to review the claim prior to returning the case to the Board.

In compliance with the Board's August 2015 remand, the RO scheduled the Veteran for a video conference hearing to be held in January 2016. The Veteran was given notice of such in a November 2015 letter. However, in January 2016, the Veteran cancelled his video conference hearing and submitted a statement stating that he is waiving his rights to a hearing. The record does not reflect that he has made a further request to reschedule the cancelled hearing; thus, the Board finds that the Veteran's hearing request is withdrawn, and the case is appropriately returned to the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of a statement of the case (SOC) in June 2013, the Veteran submitted additional evidence pertinent to his claims. However, in a February 2016 Informal Hearing Presentation, the Veteran waives AOJ review of the new evidence submitted. See 38 C.F.R. 20.1304(c).

The Board notes that in a January 2016 letter, the representative attempted to withdraw from the matter and sought to revoke the Power of Attorney for the Veteran. However, in a March 2016 letter to the Board, the representative disavows the attempted revocation and notifies the Board that the American Legion will remain the Veteran's representative. 

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his left kidney cancer, status post nephrectomy, is due to radiation exposure that he experienced in service. The Veteran contends that he was exposed to ionizing radiation while stationed aboard nuclear submarines and while working with nuclear weapons. 

The Veteran's DD-214 shows a military occupation of Underwater Fire Control System Technician, Organizational Maintenance Tech, Hazardous Material Control Management Tech, and Navy Recruiter Canvasser. The DD-214 and NAVMED 6470/10 show occupational exposure to ionizing radiation from May 20, 1982 to March 11, 1997, for a total lifetime accumulated dose of 0.117 rem. The Veteran was 20 years old at the time of his initial exposure to ionizing radiation.

Per regulations, the Veteran's case was referred to the Director of Compensation Service for a review by the Under Secretary for Health. An April 2013 letter to the Under Secretary for Health provided the Veteran's salient information, and requested a dose estimate to the extent feasible and an opinion as to the likelihood that the Veteran's renal cell carcinoma was the result of exposure to ionizing radiation in service. 

In response, the Director of Post 9-11 Era Environmental Health Program (Director), who is a medical doctor, opined that it was unlikely that the Veteran's renal cell carcinoma could be attributed to radiation exposure during military service. The Director supported his opinion with medical knowledge from the Health Physics Society, which finds that for doses below 5-10 rem, risks of health effects are either too small to observed or are nonexistent.

However, in a June 2015 memorandum the Veteran now contends that the VA violated his duty to assist by not providing him with a VA medical examination. The Veteran asserts that the opinion provided by the Director did not take into account his complete medical history and did not describe the disability in sufficient detail. Furthermore, the Veteran contends that "the VA did not accurately measure the amount of radiation that he was exposed to because the estimation did not account for the way different genetic makeups may be affected differently by exposure levels."

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

The Board remands this matter for a VA medical examination and opinion. The Veteran has not been afforded a VA examination for his cancer of the left kidney, status post left nephrectomy, claimed as due to exposure to ionizing radiation. Private treatment records show that the Veteran was diagnosed with renal cell cancer in September 2004 and underwent a left radical nephrectomy. The record also reflects that the Veteran was exposed to ionizing radiation in service. Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's cancer of the left kidney, status post left nephrectomy, and his service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

The Board also notes that the Veteran has submitted additional evidence that should be considered and addressed by the VA medical examiner. Since the Director's opinion was provided, the Veteran has submitted private medical treatment records dated November 2015, medical research from the internet discussing the connection between radiation and related illnesses, and two private medical opinions. While the Veteran has provided two private medical opinions, the opinions are not supported by medical explanations and knowledge, and are not conclusive in that they state "it is possible that" and "could have been caused by."

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of his cancer of the left kidney, status post left nephrectomy.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any updated VA treatment records, and any private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA..

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's left kidney cancer, status post nephrectomy. 

The electronic claims file, to include the Veteran's service treatment records, VA and private treatment records, and statements, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's left kidney cancer, status post nephrectomy, is the result of or was aggravated by his active duty service, to include his exposure to ionizing radiation while in service? The examiner's attention is directed the internet research provided by the Veteran, the two private medical opinions provided, and the Veteran's contentions within the June 2015 appellate memorandum. The examiner is to specifically address the Veteran's contentions that "different genetic makeups may be affected differently by exposure levels." See June 2015 memorandum.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




